Case 3:20-cv-00117-GPC-DEB Document 38 Filed 07/23/20 PageID.216 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10 GREATCALL, INC.,                                  Case No. 20-CV-0117-GPC-DEB
11                Plaintiff,                         ORDER ON APPLICATION FOR
                                                     APPROVAL OF SUBSTITUTION
12 v.                                                OF COUNSEL
13 LIVELY HEARING CORPORATION,                       Dept:      2D
                                                     Judge:     Hon. Gonzalo P. Curiel
14                Defendant.
15
16         On July 22, 2020, Plaintiff Greatcall, Inc. filed an Application for Approval of
17 Substitution of Counsel, notifying the Court that Robert Marasco and Sean Sullivan
18 of Procopio, Cory, Hargreaves & Savitch LLP will appear in this matter and
19 Michelle L. Carter of Norton Rose Fulbright US LLP shall withdraw as counsel for
20 plaintiff Greatcall, Inc. Co-counsel Christopher M. Weimer, and the firm of Pirkey
21 Barber PLLC, shall remain as counsel of record for Greatcall, Inc.
22         The Court hereby GRANTS the requested substitution. The Clerk shall modify
23 the record to reflect the substitution.
24         IT IS SO ORDERED.
     Dated: July 23, 2020
25
26
27
28
                 ORDER ON APPLICATION FOR APPROVAL OF SUBSTITUTION
                                                    CASE NO. 20-CV-0117-GPC-DEB
